DETAILED ACTION

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1: Figs. 1-2 and 16;
Species 2: Figs. 3 and 16;
Species 3: Figs. 4 and 16;
Species 4: Figs. 5 and 16;
Species 5: Figs. 6 and 16;
Species 6: Figs. 7 and 16;
Species 7: Figs. 8, 14B and 16;
Species 8: Figs. 9, 10 and 16;
Species 9: Figs. 11 and 16;
Species 10: Figs. 12 and 16;
Species 11: Figs. 13 and 16;
Species 12: Figs. 14A, 14B and 16; and
Species 13: Figs. 15A, 15B and 16.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Specifically, with respect to Species 1, Fig. 1 shows an engine with primary EGR cylinders and additional non-primary or secondary cylinders that do not contribute to EGR flow. 

With respect to Species 3, Fig. 4 shows an engine having primary EGR cylinders with an EGR passage connected to receive exhaust flow from the exhaust passage of the secondary EGR cylinders that are not the primary EGR cylinders. 
With respect to Species 4, Fig. 5 shows an engine having primary EGR cylinders with an EGR passage connected to provide exhaust flows between the EGR passage and the exhaust passage of the other cylinders.
With respect to Species 5, Fig. 6 shows an engine having primary EGR cylinders with an EGR passage connected to provide exhaust flows from the EGR passage to the exhaust passage of the other cylinders downstream of a turbine.
With respect to Species 6, Fig. 7 shows an engine having primary EGR cylinders and an intake flow control arrangement to the primary EGR cylinders.
With respect to Species 7, Fig. 8 shows an engine having primary EGR cylinders and a variable valve actuation control arrangement of the primary EGR cylinders.
With respect to Species 8, Figs. 9-10 show an engine having primary EGR cylinders with an EGR passage connected upstream and downstream of a compressor in the intake system.
With respect to Species 9, Fig. 11 shows an engine having primary EGR cylinders that are selectively de-fueled.
With respect to Species 10, Fig. 12 shows a system having primary EGR cylinders with an EGR passage connected to provide exhaust flows between the EGR passage and the exhaust 
With respect to Species 11, Fig. 13 shows an engine having primary EGR cylinders with an EGR passage of a portion of the primary EGR cylinders also connected to provide exhaust flows between the EGR passage and the exhaust passage of the other cylinders.
With respect to Species 12, Fig. 14A shows an engine having primary EGR cylinders that are each connected to an EGR passage through a first exhaust valve and to the exhaust passage of the other cylinders through a second exhaust valve.
With respect to Species 13, Figs. 15A-B show an engine having primary EGR cylinders with an EGR passage connected to bleed exhaust flow from the primary EGR cylinders to the exhaust manifold of the other cylinders.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/            Primary Examiner, Art Unit 3799